Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022 has been considered by the examiner.
 
Claim Status
Claims 1, 17, 19-22, 24, 25, 29-32, 40-43, and 45-48 are pending. Claims 2-16, 18, 23, and 26-28, 33-39, and 44 are canceled. Claims 41-43 are withdrawn. Claims 1, 17, 19-22, 24, 25, 29-32, 40, and 45-48 are examined in accordance to the elected Group (I) and the elected oral route of administration. 


Action Summary
Claims 1, 17, 19-22, 24, 25, 29-32, 40, and 45-47 are rejected under 35 U.S.C. 103 as being un-patentable over NCT02267525, Clinical Trials.gov, October 17, 2014 in view of Fatheree et al. (US2006/0229332) are withdrawn. 
Claims 1, 17, 19-22, 24, 25, 29-32, 40, and 45-47 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-7 of U.S. Patent No. 7,728,004 B2 in view of NCT02267525, Clinical Trials.gov, November 1, 2012 are withdrawn in light of claim amendment. 
Claims 1, 17, 19-22, 24, 25, 29-32, 40, and 45-47 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-5 of U.S. Patent No. 8,658,671 B2 in view of NCT02267525, Clinical Trials.gov, November 1, 2012 are withdrawn in light of claim amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 17, 19-22, 24, 25, 29-32, 40, and 45-48 are rejected under 35 U.S.C. 103 as being un-patentable over NCT02267525, Clinical Trials.gov, October 17, 2014 in view of Fatheree et al. (US2006/0229332), McCallum et al., Clinical Gastroenterology and Hepatology 2010;8:947–954, Loyd et al., Am Fam Physician. 2011;83(5):547-552, and Bruce, WebMD, 2007.  
NCT02267525 teaches a method of treating at least one symptom correlated with gastroparesis in diabetic or idiopathic human patient comprising administering orally (capsules) 5 mg, 15 mg, and/or 30 mg, or placebo of velusetrag once daily for a period of approximately 12 weeks. See Study Description Section, and Arms and interventions Section. 12 weeks meet the limitation of at 1 week or longer (claims 1, 11) and at least four weeks (claim 45), at least eight weeks (claim 46) and at least weeks (claim 47).  Velusetrag is the same as the claimed compound without the crystalline hydrochloride salt hydrate, Moreover, NCT02267525 teaches the patient has Symptoms of gastroparesis (e.g., nausea, early satiety, fullness, bloating, upper abdominal pain, retching or vomiting), a delayed gastrointestinal emptying (GE), and Gastroparesis Cardinal Symptom Index (GCSI-2W) composite score ≥2 and ≤4, see page 6 under Criteria Section. Moreover, NCT02267525 teaches under patient has a composite score greater than equal to 2 and less than equal to 5 on nausea, bloating, feeling excessively full after meals, and not able to finish a normal-sized meal items (on the GCSI-2W) at Screening, see Criteria Section. The teaching excessively full after meals meet the limitation of administration with food of claim 40. Furthermore, the prior art silence of whether the treatment with velusetrag does not cause a significant increase in blood glucose and hyperglycemia is considered to meet said limitations. The teaching of Gastroparesis Cardinal Symptom Index (GCSI-2W) composite score ≥2 and ≤5 is considered to meet the limitation of claims 31 and 31.
NCT02267525 does not teach velusetrag in the form of crystalline hydrate of the hydrochloride salt. In addition, NCT02267525 does not teach epigastric burning and bowel movements.
Fatheree et al. teaches a method of treating a mammal having a medical condition associated with 5-HT4 receptor activity, the method comprising administering to the mammal, a therapeutically effective amount of a pharmaceutical composition comprising a pharmaceutically-acceptable carrier and the crystalline hydrate of the hydrochloride salt form of 1-isopropyl-2-oxo-1,2-dihydroquinoline-3-carboxylic acid [(1S,3R,5R)-8-[(R)-2-hydroxy-3-(methanesulfonyl-methyl-amino)propyl]-8-az- abicyclo[3.2.1]oct-3-yl]amide (velusetrag), see claims 1, 8, and 14. Moreover, Fatheree et al. teaches the medical condition is selected from irritable bowel syndrome, chronic constipation, functional dyspepsia, delayed gastric emptying, gastroesophageal reflux disease, diabetic gastroparesis, post-operative ileus, intestinal pseudo-obstruction, and drug-induced delayed transit, see claim 15. Fatheree et al. teaches the crystalline form of velusetrag is thermally stable and not hygroscopic nor deliquescent thereby facilitating processing and storage of the material; said crystalline solids are generally preferred over amorphous forms, for enhancing purity and stability of the manufactured product, see para [0007]. Lastly, Fatheree et al. teaches the pharmaceutical composition containing the crystalline hydrate hydrochloride salt of velusetrag can be formulated into tablets, capsules, pills and the like, see para [0060]. 
McCallum et al. teaches gastroparesis symptoms include vomiting, nausea, early satiety, bloating, postprandial fullness, epigastric pain, and epigastric burning, see page 949, left col, last paragraph. 
Loyd et al. teaches the defining symptoms of functional dyspepsia are postprandial fullness, early satiation, or epigastric pain or burning in the absence of causative structural disease, see Abstract. 
Bruce teaches fewer than five or six bowel movements a week is considered to be chronic constipation, see page 2, seventh paragraph. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the crystalline hydrate of the hydrochloride salt velusetrag instead of just the velusetrag taught by NCT02267525 to give Applicant’s claimed invention. The motivation to do so is provided by Fatheree et al., which teaches the crystalline form of velusetrag is thermally stable and not hygroscopic nor deliquescent thereby facilitating processing and storage of the material; said crystalline solids are generally preferred over amorphous forms, for enhancing purity and stability of the manufactured product, see para [0007] and also teaches for treating irritable bowel syndrome, chronic constipation, functional dyspepsia, delayed gastric emptying, gastroesophageal reflux disease, diabetic gastroparesis, post-operative ileus, intestinal pseudo-obstruction, and drug-induced delayed transit, see claim 15, because McCallum et al. teaches gastroparesis symptoms include vomiting, nausea, early satiety, bloating, postprandial fullness, epigastric pain, and epigastric burning, see page 949, left col, last paragraph, because Loyd et al. teaches the defining symptoms of functional dyspepsia are postprandial fullness, early satiation, or epigastric pain or burning in the absence of causative structural disease, see Abstract, and because Bruce teaches fewer than five or six bowel movements a week is considered to be chronic constipation, see page 2, seventh paragraph. One would reasonably expect the crystalline hydrate of the hydrochloride salt of velusetrag to be effectively treat symptoms that include epigastric pain and bowel movements that are correlated to diabetic and idiopathic gastroparesis human patient with success. 
Accordingly, the limitations “…wherein a change from baseline in daily and 7-day mean composite” in claims 1, 19-22, and 24-25, “…wherein the administering provides at least 1-point improvement from baseline…” in claims 29, and “…wherein the treatment with velusetrag or a pharmaceutically-acceptable salt thereof in the human patient does not cause a significant increase in hyperglycemia or glucose in the blood …” in claim 32 appear to be the intended outcome of the method step and the patient population. Since the prior art method step is obvious over the claimed method step, said intended outcome is necessarily present absent evidence to the contrary. 
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that

    PNG
    media_image1.png
    385
    811
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    536
    884
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    141
    833
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    127
    821
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    315
    801
    media_image5.png
    Greyscale

In response, the Examiner finds Applicant’s argument not persuasive. NCT02267525 is a clinical trial study that aims to assess oral doses of velusetrag at doses 5 mg,  15 mg, and/or 30 mg compared to placebo administered once daily for 12-weeks in patients with diabetic or idiopathic gastroparesis by assessing changes in gastric emptying wherein the trial will look at or measure symptoms of gastroparesis such as nausea, early satiety, fullness, bloating, upper abdominal pain, retching or vomiting for at least 23 months prior to screening with gastroparesis cardinal index (GCSI-2W) composite score greater or equal to 2.5 and less than or equal to 5 at screening. The disclosure of NCT02267525 clearly suggest administration of 5 mg velusetrag for 12-weeks for treating diabetic gastroparesis or idiopathic gastroparesis symptoms such as nausea, early satiety, fullness, bloating, upper abdominal pain, retching or vomiting, which are measure by using GCSI or GRS. While NCT02267525 does not indicate the efficacy of the 5 mg. said efficacy would reasonably be expected by the fact NCT02267525 teaches inclusion criteria Symptoms of gastroparesis (eg, nausea, early satiety, fullness, bloating, upper abdominal pain, retching or vomiting) for at least 3 months prior to Screening with success. Again, the prior art clearly suggests oral administration of 5 mg, 15 mg, 30 mg, and placebo for 12-weeks in patient with diabetic gastroparesis or idiopathic gastroparesis with symptoms such as nausea, early satiety, fullness, bloating, upper abdominal pain, retching or vomiting. The lists of examples of symptoms does not include gastric burning and bowel movements. However, gastric burning is known by McCallum et al. to be one of the symptoms of gastroparesis, Additionally, Fatheree et al. teaches compounds having 5-HT4 receptor acitivyt such as crystalline hydrate hydrochloride salt of velusetrag can be used for treating medical condition associated with 5-HT4 receptor activity such as irritable bowel syndrome, chronic constipation, functional dyspepsia, delayed gastric emptying, gastroesophageal reflux disease, diabetic gastroparesis, post-operative ileus, intestinal pseudo-obstruction, and drug-induced delayed transit, see claim 15. Loyd et al. teaches the defining symptoms of functional dyspepsia are postprandial fullness, early satiation, or epigastric pain or burning in the absence of causative structural disease, see Abstract and Bruce teaches fewer than five or six bowel movements a week is considered to be chronic constipation, see page 2, seventh paragraph. Therefore, since crystalline hydrate of hydrochloride velusetrag can be used for treating epigastric burning as one of the symptoms of functional dyspepsia and chronic constipation, and gastric burning is also one of the symptoms of gastroparesis as taught by McCallum and since chronic constipation is a specie of bowel movements  As such, one would reasonably expect 5 mg crystalline hydrochloride velusetrag taken once daily for 12-weeks to treat or reduce patient diabetic gastroparesis or idiopathic gastroparesis and symptoms thereof in a human patient with delayed gastrointestinal emptying wherein symptoms of diabetic gastroparesis or idiopathic gastroparesis can include nausea, early satiety, fullness, bloating, upper abdominal pain, retching or vomiting, epigastric burning and bowel movements with success. MPEP 2143.02 (I) states “Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018)” In the present case, the teachings of the prior art provide a sufficient basis for a reasonable expectation of success. Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of non-obviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Applicant argues that 

    PNG
    media_image6.png
    765
    827
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    77
    808
    media_image7.png
    Greyscale

In response, the Examiner finds Applicant’s argument not persuasive. The Examiner does not dispute that the data in the instant specification shows that the 5 mg/day velusetrag exhibits greater symptom relief as compared to higher disease that provide greater gastric emptying. However, the Examiner contends that said data is not commensurate in scope with the claims. The claims require a crystalline hydrochloride hydrate of velusetrag whereas the data in the specification uses velusetrag free base and not the crystalline hydrochlorid, see Figures and Examples. Additionally, the oral administration of 5 mg velusetrag once daily for 12-weeks in human patient with diabetic gastroparesis or idiopathic gastroparesis symptoms with delayed gastrointestinal emptying (GE), wherein the symptoms include, but not limited to nausea, early satiety, fullness, bloating, upper abdominal pain, retching or vomiting are suggested by NCT02267525.  NCT02267525 does not show that diabetic gastroparesis or idiopathic gastroparesis symptoms in a human patient with delayed gastrointestinal emptying are reduced. However, such reduction would have been expected by the fact that the 5 mg once daily for 12-weeks is taught by NCT02267525 and by the fact that the same patient population, i.e. diabetic gastroparesis or idiopathic gastroparesis symptoms in a human patient with delayed gastrointestinal emptying is also taught by NCT02267525. While NCT02267525 does not teach epigastric burning and bowel movements as symptoms of gastroparesis, NCT02267525 clearly explores the efficacy and safety of multiple doses of velusetrag in the treatment of symptoms in subjects with diabetic or idiopathic gastroparesis. Fatheree et al. teaches a method of treating a mammal having a medical condition associated with 5-HT4 receptor activity, the method comprising administering to the mammal, a therapeutically effective amount of a pharmaceutical composition comprising a pharmaceutically-acceptable carrier and the crystalline hydrate of the hydrochloride salt form of 1-isopropyl-2-oxo-1,2-dihydroquinoline-3-carboxylic acid [(1S,3R,5R)-8-[(R)-2-hydroxy-3-(methanesulfonyl-methyl-amino)propyl]-8-az- abicyclo[3.2.1]oct-3-yl]amide (velusetrag), see claims 1, 8, and 14. Moreover, Fatheree et al. teaches the medical condition is selected from irritable bowel syndrome, chronic constipation, functional dyspepsia, delayed gastric emptying, gastroesophageal reflux disease, diabetic gastroparesis, post-operative ileus, intestinal pseudo-obstruction, and drug-induced delayed transit, see claim 15. McCallum et al. teaches gastroparesis symptoms include vomiting, nausea, early satiety, bloating, postprandial fullness, epigastric pain, and epigastric burning, see page 949, left col, last paragraph. Loyd et al. teaches the defining symptoms of functional dyspepsia are postprandial fullness, early satiation, or epigastric pain or burning in the absence of causative structural disease, see Abstract. 
Bruce teaches fewer than five or six bowel movements a week is considered to be chronic constipation, see page 2, seventh paragraph. Therefore, again, since crystalline hydrate of hydrochloride velusetrag can be used for treating epigastric burning as one of the symptoms of functional dyspepsia and chronic constipation, and gastric burning is also one of the symptoms of gastroparesis as taught by McCallum and since chronic constipation is a specie of bowel movements, and since oral administration of 5 mg once daily of valusetrag for 12-weeks is suggested for the treatment of Diabetic or Idiopathic Gastroparesis and symptoms thereof (eg, nausea, early satiety, fullness, bloating, upper abdominal pain, retching or vomiting) in subjects with diabetic or idiopathic gastroparesis as taught by NCT02267525, one would reasonably expect the 5 mg crystalline hydrochloride velusetrag taken once daily for 12-weeks to treat or reduce patient diabetic gastroparesis or idiopathic gastroparesis and symptoms thereof in a human patient with delayed gastrointestinal emptying wherein symptoms of diabetic gastroparesis or idiopathic gastroparesis can include nausea, early satiety, fullness, bloating, upper abdominal pain, retching or vomiting, epigastric burning and bowel movements with success.
	Applicant argument that epigastric burning is a symptom different from abdominal pain as evidenced by De Bortoli et al., FDA (2015) is not relevant to the rejection set forth above as epigastric burning and bowel movements form the basis of the rejection, and not abdominal pain. 


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628